Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 1-12, 14, (11/3/2021), and original claims 13, 15-19, are pending and under consideration by the Examiner.
	
3.	The IDS submitted on 9/22/2021, and 7/12/2021 have been considered by the Examiner.
Signed and dated copies of the PTO-1449 forms are attached herewith.

4.	Claims 1-19 are allowable.

5.	The following is an Examiner's Statement of Reasons for Allowance: 
	None of the prior art of record describe or suggest a composition comprising:
a) an anti-IL-5 antibody having a heavy chain amino acid sequence as shown in SEQ ID NO: | and a light chain amino acid sequence as shown in SEQ ID NO: 2, and
b) acidic antibody variants of the anti-IL-5 antibody wherein ≤80% of antibodies in the composition are the acidic antibody variants, wherein the acidic antibody variants comprises:
SEQ ID NO: 1, except that residue N386 of SEQ ID NO: 1 is deamidated, or
SEQ ID NO: 2, except that residue N31 of SEQ ID NO: 2 is deamidated, or a combination thereof.



6.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.